Citation Nr: 0525448	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  93-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for eczema.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
transurethral resection of the bladder neck and prostate, 
with chronic cystitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to 
September 1954.  Additional service in the United States Army 
Reserve followed from November 1973 to July 1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 1999, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, so that additional 
development could be undertaken.  Following the RO's attempts 
to complete the requested actions, the case has since been 
returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This matter was remanded in June 1999 primarily for the 
purpose of identifying the exact dates of the veteran's 
periods of active duty for training (ACDUTRA) and inactive 
duty training (IAD) in the Army Reserve.  Those dates remain 
unknown, despite numerous attempts by the RO to obtain 
confirmation of the dates in question.  Significantly, 
however, responses using the Personnel Information Exchange 
System (PIES) do not reflect that all appropriate record 
holders have "conducted an extensive and through search of 
the records in their holdings leading to an inability to 
locate the records in question."  

Under 38 C.F.R. § 3.159(c)(2) (2004), VA must make as many 
requests as are necessary to obtain records from a Federal 
department or agency.  Such efforts are to cease only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain same would be futile.  In addition, 
VA has certain notice obligations to the veteran where it is 
unable to obtain Federal records, as set forth in 38 C.F.R. 
§ 3.159(e) (2004).  At this stage, further efforts are 
necessary to obtain confirmation regarding the veteran's 
dates of ACDUTRA and IAD, and such efforts must continue 
until the service department or other Federal agency 
determines that the dates cannot be confirmed, followed by 
the RO's determination that the records in question do not 
exist or that further efforts to obtain same would be futile, 
and appropriate notice to the veteran.  Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

It is also noted that the veteran has previously indicated 
that he did not seek out treatment for any of the claimed 
disorders during his periods of ACDUTRA and IAD in the Army 
Reserve.  That fact, however, does not relieve VA from the 
responsibility of obtaining service department records 
involving medical examinations afforded the veteran during 
those periods, which may have a bearing on the disposition of 
any of the claims at issue.  Through the RO's efforts to 
date, the report of a quadrennial Reserve examination 
performed in November 1988 was obtained, but few, if any, 
other examination records concerning the period of Reserve 
service from 1973 to 1991 are now on file.  Further 
assistance under the VA's duty-to-assist obligation is needed 
to obtain service medical records pertaining to the veteran's 
Reserve service.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  There are multiple obligations of VA under 
the VCAA, not the least of which is VA's duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the veteran, and notice of 
what part VA will attempt to obtain for the veteran.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  VCAA notice in this instance is 
lacking, particularly as to the division of responsibility 
between VA and the veteran in obtaining records from Federal 
and non-Federal sources, and remand is required for 
corrective action.

Further procedural development is likewise needed for the 
correction of deficiencies in the supplemental statement of 
the case furnished the veteran in January 2005.  Therein, the 
RO referenced multiple conflicting, definitions of what 
constitutes new and material evidence for purposes of 
reopening of a previously denied claim, including one or more 
standards having no bearing whatsoever on the facts of this 
case.  In addition, in the Reasons and Bases portion of that 
document the RO cites reserve service from October 1956 to 
September 1960 but there is no basis in the record for that 
statement.  Corrective actions are thus in order.  

Accordingly, this matter is again REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims of entitlement 
to service connection for kidney stones 
and eczema, as well as the question 
whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
diabetes mellitus, and residuals of a 
transurethral resection of the bladder 
neck and prostate, with chronic cystitis.  
In particular, he should be advised in 
writing of the definition of new and 
material evidence applicable to his 
claims to reopen; namely, 38 C.F.R. 
§ 3.156 (2001).  The veteran must also be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  He must be 
advised to submit all pertinent evidence 
not already on file that he has in his 
possession, and that, if requested, VA 
will assist him in obtaining pertinent 
treatment records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  The dates of any and all periods of 
active duty for training and inactive 
duty training during the veteran's 
service in the United States Army Reserve 
from November 1973 to July 1991 must be 
verified.  In addition, a complete set of 
examination and treatment records 
compiled by or on behalf of the Army 
Reserve during the period from November 
1973 to July 1991 must also be obtained 
for inclusion in the claims folder.  

Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
VA concludes in a written memorandum that 
such records do not exist or that further 
attempts to obtain same would be futile.  
Notice to the veteran of the foregoing 
must be provided in accordance with 
38 C.F.R. § 3.159(e), and he must then be 
afforded an opportunity to respond.  

3.  Lastly, a new rating decision must be 
prepared and the claims of entitlement to 
service connection for kidney stones and 
eczema, as well as whether new and 
material evidence has been submitted to 
reopen claims of entitlement to service 
connection for diabetes mellitus and for 
a transurethral resection of the bladder 
neck and prostate, with chronic cystitis, 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Included therein must also be a 
correct statement of the veteran's period 
of service in the United States Army and 
the Army Reserve.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.§§  5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

